Citation Nr: 0033038	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a timely substantive appeal has been filed with 
respect to a claim of entitlement to an apportionment of the 
veteran's benefits.

(The issues of entitlement to service connection for 
cirrhosis of the liver, diabetes mellitus, and post traumatic 
stress disorder; the issue whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection frostbite of the feet; the issues of 
entitlement to increased evaluations for residuals of an 
injury to L-2, cervical degenerative disc disease with a 
right wry neck, calluses of the feet, and bilateral defective 
hearing; and the issue of entitlement to a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities, are the subject of a separate 
decision.)



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1967.  The appellant is the custodian of his minor 
children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The appellant was notified in December 1998 of the denial 
of her claim for an apportioned share of the veteran's 
compensation benefits.  

2.  The appellant submitted a notice of disagreement with the 
December 1998 determination in February 1999.  

3.  A statement of the case on was mailed to the appellant on 
April 28, 1999 and she was told of the need to perfect her 
appeal within 30 days.

4.  The appellant's VA Form 9 was received at the RO on June 
10, 1999.  A substantive appeal as to the denial of the claim 
for apportionment was not timely filed, and an appeal was not 
perfected.  


CONCLUSION OF LAW

A timely substantive appeal regarding the claim of 
entitlement to an apportionment of the veteran's benefits was 
not filed, and the Board lacks jurisdiction to consider that 
issue.  38 U.S.C.A. §§ 7104, 7105A(b), 7108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an apportionment of the veteran's benefits.  38 U.S.C.A. § 
7104.  Specifically, it must be determined whether the 
appellant filed a timely substantive appeal with regard to 
her claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105A; 38 C.F.R. 
§ 20.200 (2000).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2000).  

In a December 1998 Special Apportionment Decision, the RO 
denied the appellant's claim for apportionment.  Her notice 
of disagreement (NOD) was received at the RO in February 
1999.  On April 28, 1999, the RO issued a statement of the 
case (SOC).  In correspondence accompanying the SOC, the RO 
noted that the appellant had 30 days from the date of the 
letter to file a formal appeal.  The appellant's VA Form 9 
was received at the RO on June 10, 1999.

Under 38 U.S.C.A. § 7105A and 38 C.F.R. § 20.501(b) (2000), 
in the case of simultaneously contested claims, the party in 
interest who filed a NOD will be allowed thirty days from the 
date of mailing the SOC in which to file a formal appeal.  By 
regulation, a substantive appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information, that is, specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  38 C.F.R. 
§ 20.202.  The time period will be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. 
§ 7105A(b); 38 C.F.R. § 20.503.  

In an August 2000 letter, the appellant was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to her apportionment claim.  The veteran was also 
notified by letter dated that same date.  The appellant was 
notified that she had 60 days from the date the letter was 
mailed to present written argument, present additional 
evidence relevant to jurisdiction, or to request a hearing to 
present oral argument on the question of timeliness of the 
appeal.  To date, there has been no response from the 
appellant.  

In this case, the RO provided notice of the denial of the 
claim for apportionment in a December 1998 letter.  The 
appellant's NOD was received in February 1999 and a SOC was 
issued on April 28, 1999.  The time limit that governed 
filing of a substantive appeal was within 30 days from the 
date of mailing of the SOC.  That 30-day period expired on 
May 28, 1999.  See 38 C.F.R. § 20.305 (2000).  The 
appellant's substantive appeal was not received until June 
10, 1999.  Therefore, a timely substantive appeal regarding 
the claim of entitlement to an apportioned share of the 
veteran's benefits was not filed, and the Board is without 
jurisdiction to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99; 64 Fed.Reg. 52,376 (1999).  In this case, 
the appellant was informed of the Board's intent to consider 
the jurisdictional question in an August 2000 letter.  The 
veteran was informed of that intention by separate letter.  
As such, the Board finds that the appellant was afforded 
appropriate procedural protections to assure adequate notice 
and chance to be heard on that aspect of the claim.  


ORDER

The appeal of a claim of entitlement to an apportionment of 
the veteran's benefits was not perfected in a timely manner.  
The claim is dismissed for lack of jurisdiction. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals



 

